EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 3, lines 4-5, after “microspheres”, before “; and”, delete “comprise at least one of glass, ceramic or glass ceramic” and insert "consist of at least one of glass, ceramic or glass ceramic, wherein the ceramic consists of oxide materials selected from the group consisting of silicon dioxide, boron oxide, phosphorous oxide, aluminum oxide, germanium oxide, tin oxide, zinc oxide, bismuth oxide, titanium oxide, zirconium oxide, lanthanide oxides, barium oxide, strontium oxide, and combinations thereof, nonoxide materials selected from the group consisting of carbide, boride, nitride and silicide, and combinations thereof, or combinations of the oxide materials and nonoxide materials thereof, wherein the glass ceramic is based on lithium disilicate".
(2) In claim 35, line 2, after “of”, before “Newtons”, delete “2.4” and insert “2.5”.
(3) In claim 36, line 2, after “of”, before “Newtons”, delete “2.4” and insert “2.5”.
(4) Please cancel claim 38.
(5) In claim 39, line 1, after “claim,”, before “,”, delete “3” and insert “26”.
(6) In claim 39, line 2, after “fabric,”, before “, paper”, delete “polymer” and insert “polymeric films or sheets”.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Julie Lapos-Kuchar on 03/17/22.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Walker, Jr. et al. (US 2015/0232464) for the following reasons:
Walker, Jr. et al. teaches a decorative article comprising a microsphere layer comprising a plurality of microspheres, wherein the microspheres comprise at least one of glass, ceramic and glass ceramic, wherein the microsphere layer comprises a monolayer of microspheres, a bead bonding layer disposed on the microsphere layer, wherein the beading bonding layer comprises an organic polymeric material, wherein the plurality of microspheres are partially embedded in the bead bonding layer wherein the plurality of microspheres are partially embedded to about 70% of its diameter; and wherein the plurality of microspheres covers greater than or equal to 30% and less than or equal to 50% of the surface of the bead bonding layer. 
Walker, Jr. et al. discloses uniform spacing between the plurality of microspheres. However, Walker, Jr. et al. does not explicitly disclose the plurality of microspheres are in a microscopic periodic pattern as required in claim 3.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787